Case 14-35327        Doc 76     Filed 02/11/19     Entered 02/11/19 16:47:10          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 35327
         Phillip P Harbaugh
         Katina L Harbaugh
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/29/2014.

         2) The plan was confirmed on 01/15/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/21/2016, 07/26/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/08/2015, 11/07/2015, 08/01/2016, 06/07/2017, 01/03/2018, 07/11/2018.

         5) The case was Dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-35327             Doc 76             Filed 02/11/19    Entered 02/11/19 16:47:10                 Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $48,499.25
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                               $48,499.25


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $3,848.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                  $1,980.45
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $5,828.45

 Attorney fees paid and disclosed by debtor:                             $500.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal       Int.
 Name                                            Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for Direc   Unsecured           0.00        193.01           193.01           0.00        0.00
 BMW Financial Services                      Secured       11,277.49     10,952.82        10,952.82      10,364.43    1,004.31
 Brown & Goldstein                           Unsecured         126.66           NA               NA            0.00        0.00
 Capital One F.S.B.                          Unsecured         300.00           NA               NA            0.00        0.00
 Cerastes LLC                                Unsecured         500.00        510.00           510.00           0.00        0.00
 Chase Bank                                  Unsecured         525.00           NA               NA            0.00        0.00
 City of Chicago Department of Revenue       Unsecured         700.00      1,758.20         1,758.20           0.00        0.00
 Comcast                                     Unsecured         463.00           NA               NA            0.00        0.00
 Credit One                                  Unsecured         700.00           NA               NA            0.00        0.00
 Federal National Mortgage Association       Secured       55,000.00     56,962.96        56,962.96            0.00        0.00
 Federal National Mortgage Association       Secured        1,000.00       2,627.44         1,000.00      1,000.00         0.00
 FingerHut                                   Unsecured         250.00           NA               NA            0.00        0.00
 FingerHut                                   Unsecured      1,400.00            NA               NA            0.00        0.00
 Flagship Credit Corporation                 Secured       32,771.95     32,332.85        32,332.85      23,085.55    4,438.34
 Ingalls Memorial Hospital                   Unsecured      1,046.00         903.60           903.60           0.00        0.00
 Internal Revenue Service                    Priority       7,474.88       5,917.31         5,917.31      2,778.17         0.00
 Internal Revenue Service                    Unsecured           0.00      1,494.83         1,494.83           0.00        0.00
 Medical Recovery Specialists                Unsecured         300.00           NA               NA            0.00        0.00
 Nicor Gas                                   Unsecured         300.00        302.98           302.98           0.00        0.00
 Paypal                                      Unsecured         100.00           NA               NA            0.00        0.00
 Portfolio Recovery Associates               Unsecured           0.00        484.37           484.37           0.00        0.00
 Portfolio Recovery Associates               Unsecured      2,500.00       1,669.61         1,669.61           0.00        0.00
 Portfolio Recovery Associates               Unsecured         300.00        522.93           522.93           0.00        0.00
 Quantum3 Group                              Unsecured          63.00         91.87            91.87           0.00        0.00
 Quantum3 Group                              Unsecured         400.00        396.01           396.01           0.00        0.00
 Quantum3 Group                              Unsecured         150.00         94.41            94.41           0.00        0.00
 Quantum3 Group                              Unsecured         250.00        238.05           238.05           0.00        0.00
 Quantum3 Group                              Unsecured         300.00        210.08           210.08           0.00        0.00
 Southwest Laboratory                        Unsecured          60.00           NA               NA            0.00        0.00
 Sprint Corp                                 Unsecured         250.00        254.08           254.08           0.00        0.00
 SUBURBAN GASTROENTEROLOGY                   Unsecured         300.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-35327       Doc 76    Filed 02/11/19    Entered 02/11/19 16:47:10                 Desc        Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim        Principal       Int.
 Name                            Class    Scheduled        Asserted      Allowed         Paid          Paid
 Synchrony Bank               Unsecured         150.00           89.35         89.35           0.00        0.00
 WoW Chicago                  Unsecured         300.00             NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                              $56,962.96                $0.00                  $0.00
       Mortgage Arrearage                             $1,000.00            $1,000.00                  $0.00
       Debt Secured by Vehicle                       $43,285.67           $33,449.98              $5,442.65
       All Other Secured                                  $0.00                $0.00                  $0.00
 TOTAL SECURED:                                     $101,248.63           $34,449.98              $5,442.65

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00              $0.00                  $0.00
        Domestic Support Ongoing                             $0.00              $0.00                  $0.00
        All Other Priority                               $5,917.31          $2,778.17                  $0.00
 TOTAL PRIORITY:                                         $5,917.31          $2,778.17                  $0.00

 GENERAL UNSECURED PAYMENTS:                             $9,213.38                $0.00                $0.00


 Disbursements:

          Expenses of Administration                         $5,828.45
          Disbursements to Creditors                        $42,670.80

 TOTAL DISBURSEMENTS :                                                                       $48,499.25




UST Form 101-13-FR-S (9/1/2009)
Case 14-35327        Doc 76      Filed 02/11/19     Entered 02/11/19 16:47:10            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
